DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 14, 15, and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s provided prior art Mando (KR-1020080040268).
Regarding claim 1, Mando discloses a pressure tube (52a) defining a first chamber (50a/b); a piston (60) movable within the pressure tube; a reserve tube (52b) defining a second chamber; a cylinder end (10/70) attached to the pressure tube, the cylinder end defining a passage (at least fig 1 , 14 or 12 or fig 3, 74 or 72) in fluid communication with the first chamber (10a/50a) and the second chamber (10b/50b); an orifice disc (orifice disk and opening, see annotated fig below) attached to the cylinder end and defining an opening in fluid communication with the passage (orifice disk and opening, see annotated fig below); and a check disc (13/73) attached to the cylinder end, the check disc movable from a first position (at least fig 4) spaced from orifice disc to a second position (at least fig 5) abutting the orifice disc (fig 5); and wherein movement of the piston within the first chamber causes fluid flow between the first chamber and the second chamber via the passage of the cylinder end, and wherein the check disc and the orifice disc limit a rate of such fluid flow (figs 4a-b and figs 5a-b).

    PNG
    media_image1.png
    554
    605
    media_image1.png
    Greyscale

Regarding claim 2, Mando discloses a fulcrum disc (24/25 or 84/85) between the orifice disc and the check disc (figs 1, 3, 4, and 5).
Regarding claim 5, Mando discloses wherein the cylinder end defines (10/70) a second passage (12/72) in fluid communication with the first chamber (10a/50a) and the second chamber(10b/50b), and further comprising a valve disc (27/87) attached to the cylinder end, the valve disc selectively permitting fluid flow through the second passage in a first direction and inhibiting fluid flow through the second passage in a second direction opposite the first direction (figs 4a/b and 5a/b).
Regarding claim 6, Mando discloses wherein the cylinder end (10/70) is between the orifice disc (top orifice disc) and the valve disc (27/87, figs 4-5).
Regarding claim 7, Mando discloses wherein the cylinder end includes a rib (at least 76a/b/c or 16a/b/c) extending away from a top surface of the cylinder end and surrounding the passage, the second passage, and the check disc (figs 1 and 3).
Regarding claim 8, Mando discloses wherein the cylinder end includes a second rib (at least the other of 76a/b/c or 16a/b/c) extending away from the top surface and surrounding the passage and not the second passage (figs 1 and 3).
Regarding claim 9, Mando discloses wherein the second rib (76a) is radially between the rib (76c) and the passage (74), and the second passage (72) is radially between the rib (76c) and the second rib (76a).
Regarding claim 10, Mando discloses wherein the rib (76b) extends from the top surface beyond the second rib (76c).
Regarding claim 14, Mando discloses a cylinder end (10/70) having a top surface opposite a bottom surface (figs 1 and 3), the cylinder end defining a passage (14/74) that extends from the top surface to the bottom surface (figs 1 and 3); an orifice disc (orifice disc, see annotated fig above) attached to the cylinder end (10/70) and defining an opening (orifice, see annotated fig above) in fluid communication with the passage (figs 1-5); and a check disc (73/13) attached to the cylinder end, the check disc movable from a first position (figs 4a/b) spaced from orifice disc to a second position (figs 5 a/b) abutting the orifice disc; and wherein the check disc and the orifice disc limit a rate of fluid flow through the passage (figs 4a-b and figs 5a-b).
Regarding claim 15, Mando discloses a fulcrum disc (24/25 or 84/85) between the orifice disc and the check disc (figs 1, 3, 4, and 5).
Regarding claim 18, Mando discloses wherein the cylinder end defines (10/70) a second passage (12/72) in fluid communication with the first chamber (10a/50a) and the second chamber(10b/50b), and further comprising a valve disc (27/87) attached to the cylinder end, the valve disc selectively permitting fluid flow through the second passage in a first direction and inhibiting fluid flow through the second passage in a second direction opposite the first direction (figs 4a/b and 5a/b).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s provided prior art Mando (KR-1020080040268) in view of Lawler et al. (US20140332332).
Regarding claims 3 and 16, Mando discloses an orifice disc as set forth above but lacks wherein the orifice opens to an outer edge of the disc.  Lawler et al teaches wherein a cylinder end (96) has an opening of the orifice disc (90) extends from the passage to an outer edge of the orifice disc (figs 4 and 7, paragraph 40 at least 102 and 90, and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the orifice opens to an outer edge of the disc at least to form a bleed channel between the upper working chamber and the lower working chamber providing proper damping characteristics throughout varying temperature ranges (Lawler et al. , abstract and paragraphs 9-10).
Regarding claims 4 and 17, Mando discloses a seat disc (at least 24/84) between the orifice disc and the cylinder end (figs 1 and 3), the seat disc defining an opening (fig 4b and 5b) in fluid communication with the passage of the cylinder end and the opening of the orifice disc (fig 4b and 5b).
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657